UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7904



SONIA WILLIAMS,

                                               Plaintiff - Appellant,

          versus

CLARENCE WILLIAMS,     Sheriff;   MAJOR     WOODY;
ANTHONY DOWDY,

                                              Defendants - Appellees,

          and

CAPTAIN NEWTON; LIEUTENANT SPENCE; SERGEANT
BRANDT; SERGEANT SAUNDERS; DEPUTY SMITH;
DEPUTY MARTIN; DEPUTY CARR; DEPUTY DEBUSKE;
DEPUTY GUERRANT; MR. PENCILE; MR. CLARK;
MR. MUTCH; DEPUTY BROWN,

                                                           Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-100)

Submitted:   April 15, 1996                  Decided:   April 29, 1996


Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN, Senior Circuit
Judge.

Dismissed by unpublished per curiam opinion.
Sonia Williams, Appellant Pro Se. Steven Latham Micas, County
Attorney, Jeffrey Lee Mincks, Senior Assistant County Attorney,
Stylian Paul Parthemos, Wendell Charles Roberts, COUNTY ATTORNEY'S
OFFICE, Chesterfield, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's denial of her motion
for default judgment. We dismiss the appeal for lack of jurisdic-

tion because the order is not appealable. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(1988); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan
Corp., 337 U.S. 541 (1949). The order here appealed is neither a

final order nor an appealable interlocutory or collateral order.
     We deny leave to proceed in forma pauperis and dismiss the

appeal as interlocutory. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.



                                                         DISMISSED



                                2